ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s amended specification, claim amendments, and remarks filed on 5/10/2022 have been received and entered. In the response filed on 5/10/2022, claims 1, 6, 19, and 22 were amended. 
Claims 1, 3, 6, 7, 11-19, and 22-24 are allowed. Claims 2, 4, 5, 8-10, 20, and 21 are canceled. 

Information Disclosure Statement
The information disclosure statement filed 9/14/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation: “ACETAMIDE, IPCS INCHEM, 3 pages, www.yumpu.com/en/document/view/13829650/acetamide-acetic-acid-mide-ethanamide-methane-usp” lacks a publication date. The IDS has been placed in the application file, but the information crossed out has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 22 are independent claims. The prior art does not reasonably teach or suggest the presently claimed method of pretreating biomass. The prior art does not disclose annealing after the de-esterification (claims 1 and 22; 5/10/2022 remarks, p. 8). The prior art does not disclose the de-esterified ammonia pretreated biomass ranges from substantially zero mg/g biomass to about 25 mg/g biomass (claims 1 and 22; 5/10/2022 remarks, p. 9). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619